Citation Nr: 0332101	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  95-34 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for dizziness on a 
direct basis.

2.  Entitlement to service connection for dizziness as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for photophobia/visual 
disturbances on a direct basis.

4.  Entitlement to service connection for photophobia/visual 
disturbances as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for urinary frequency 
on a direct basis.

6.  Entitlement to service connection for urinary frequency 
as a chronic disability resulting from an undiagnosed 
illness.

7.  Evaluation of patellofemoral pain syndrome of the left 
knee, rated as noncompensably disabling from August 20, 1993.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
October 1991.  His service included active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2003).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and May 1995 rating 
decisions by the Louisville, Kentucky RO that, among other 
things, denied the benefits sought.  The RO also granted a 
claim of entitlement to service connection for patellofemoral 
pain syndrome of the left knee and assigned a zero percent 
evaluation, effective from August 20, 1993.  Thereafter, 
jurisdiction of his case was transferred to the Detroit, 
Michigan RO.  

In January 1996, the veteran testified at a hearing at the 
RO.  In May 1999 and July 2001, the Board remanded the case 
for additional development.

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection for the left knee 
disability-in this case, August 20, 1993.

The Board lastly notes that, besides the issues listed above, 
the issues of entitlement to service connection for 
headaches, skin disability, perennial rhinitis, and irritable 
bowel syndrome (IBS) on a direct basis or as a chronic 
disability resulting from an undiagnosed illness were 
developed for appellate review following an August 1994 
rating decision.  In a February 2003 decision, the RO granted 
service connection for folliculitis (claimed as skin 
disability), IBS, migraine headaches, and perennial rhinitis.  
Accordingly, these service connection issues are no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


REMAND

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim of service 
connections or for a higher evaluation of the left knee-of 
the changes brought about by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and of which information or evidence, if any, the veteran is 
expected to obtain and submit, and of which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for 
service connection for dizziness, photophobia/visual 
disturbances, and urinary frequency, or the claim for a 
higher evaluation for patellofemoral pain syndrome of the 
left knee, particularly the information or evidence required 
of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, although 
the RO sent the veteran letters in June 2001 and August 2001 
informing him of the passage of the VCAA, the RO did not 
specifically indicate what it would take to substantiate the 
veteran's claims for a compensable evaluation for the left 
knee or for service connection.  See Quartuccio, 16 Vet. App. 
at 187.  

Moreover, the Board finds that further development of the 
medical opinion evidence is appropriate and necessitates a 
remand.  In this case, the veteran reported having had 
numerous symptoms since serving on active duty during the 
Persian Gulf War, and claims that he now suffers from 
symptoms of dizziness, photophobia/visual disturbances, and 
urinary frequency that are manifestations of chronic 
disabilities resulting from undiagnosed illness.  
Alternatively, the veteran claims that such disabilities had 
their onset in service.  

Despite the Board having remanded the dizziness, 
photophobia/visual disturbances, and urinary frequency claims 
in July 2001 to obtain a VA examination, the Board finds that 
the VA examination report prepared in October 2002 is 
inadequate to decide the veteran's claims.  This is so 
because it remains unclear whether the veteran has the 
following symptoms and/or disabilities that are related to 
military service, or represent a chronic disability resulting 
from an undiagnosed illness or chronic multi-symptom illness:  
dizziness, photophobia/visual disturbances, and urinary 
frequency.  In the instant case, the Board finds that a VA 
medical opinion would be helpful to clarify the nature and 
etiology of the veteran's claimed symptoms and disabilities, 
and would be instructive with regard to the appropriate 
disposition of these claims.  Therefore, a remand is required 
to obtain one.  38 C.F.R. § 19.9 (2003).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the claims 
for service connection and a higher evaluation.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for service 
connection and a higher evaluation.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002). 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for dizziness, photophobia/visual 
disturbances, urinary frequency, or the 
left knee from July 2001 to the present.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, the RO should schedule 
the veteran for VA eye, genitourinary, 
and neurological examinations to 
determine the nature and etiology of any 
dizziness, photophobia/visual 
disturbances, and urinary frequency.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner(s).  The examination reports are 
to reflect that such a review of the 
claims file was made.  A purpose of the 
examinations is to determine whether the 
veteran has dizziness, photophobia/visual 
disturbances, or urinary frequency and, 
if so, whether any such disability(ies) 
cannot be attributed to any known 
clinical diagnosis, or whether any such 
problem originated in, or is otherwise 
traceable to, military service.

(a)	The examiner(s) should note and 
detail all reported symptoms related 
to dizziness, photophobia/visual 
disturbances, and urinary frequency.  
The examiner(s) should provide details 
about the onset, frequency, duration, 
and severity of all complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  If additional 
examination is deemed warranted by 
other specialists in order to 
ascertain the nature or etiology of 
the symptoms, this development should 
be conducted. 

(b)	The examiner(s) should expressly 
state whether there are clinical, 
objective indications that the veteran 
is suffering from symptoms relative to 
dizziness, photophobia/visual 
disturbances, or urinary frequency.

(c)	If there are objective indications 
that the veteran is suffering from 
symptoms, the examiner(s) must 
determine whether these symptoms can 
be attributed to any known clinical 
diagnosis; to a chronic multi-symptom 
illness - chronic fatigue syndrome, 
IBS, or fibromyalgia, for example; or 
is a part of an already service-
connected disability.  For each 
diagnosed condition, the examiner(s) 
should provide an opinion as to the 
medical probabilities that the 
condition is attributable to the 
veteran's period of military service.  
For those symptoms and conditions that 
cannot be attributed to a known 
clinical diagnosis or chronic multi-
symptom illness, the examiner(s) 
should be asked to determine if there 
is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf 
War, including the veteran's motor 
vehicle accident in October 1993.

4.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  Then, the RO should re-adjudicate the 
claims, including considering whether 
assignment of "staged" ratings is 
appropriate for the service-connected 
left knee disability.  Fenderson, 12 Vet. 
App. at 119.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in February 
2003.  38 C.F.R. § 19.31 (2003).  The 
veteran and his representative should be 
afforded an opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

